DETAILED ACTION

This Office Action is in response to the communication filed 02/08/2022.
Status of the claims:
Claims 1-43 are Previously Presented and examined.
Claims 1-43 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 02/08/2022. By this amendment, the Applicant has amended Abstract of the disclosure to address the Office’s objection for minor informalities. Accordingly, withdrawal of the objection is made

Response to Claim Rejections under 35 USC § 103
Applicant’s Arguments/Remarks made in an Amendment submitted regarding the rejection of claims 1-6, 15-16, 21-27, 30-31, 36-37, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over to Wilson and the rejection of claims 9-10, 17, 38 under 35 U.S.C. 103 as being unpatentable over Wilson in view Xi has been carefully reviewed by the Examiner, but they are not persuasive. The Applicant has contended the claims rejection (see, REAMARKS, Pages 15-16). The contention is summarized as follows: 
the Office Action has not shown how Wilson's description of a UE determining a beam failure based on channel characteristics of subsequent transmissions and then terminating the reception and transmission of the subsequent transmissions in response to the beam failure teaches or suggests "selecting a second beam of the plurality of first layer beams," as recited in independent claim 1. But, receiving a first transmission beam, receiving subsequent transmission beams, and determining a beam failure based on characteristics of the subsequent transmission beams (as discussed in Wilson) does not teach or suggest "selecting a second beam of the plurality of first layer beams," as recited. In fact, the Office Action does not explain how determining a beam failure, as described in Wilson, teaches or suggests selecting any beam, much less "selecting a second beam of the plurality of first layer beams," as recited in independent claim 1. Moreover, the Office Action has not shown how Wilson's description of a UE measuring channel characteristics of subsequent transmissions and determining a beam failure based on the measurement teaches or suggests "measuring a second beam selection parameter for each beam of a plurality of second layer beams associated with the first beam based at least in part on selecting the first beam," much less "selecting a second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter," as recited in independent claim 1. Simply measuring channel characteristics of subsequent transmissions does not teach or suggest the feature of measuring beam selection parameters of "second layer beams associated with the first beam," and determining a beam failure based on a measurement does not teach or suggest selecting a second beam based on "measuring the first beam selection parameter and measuring the second beam selection parameter."  

The Applicant’s arguments/remarks are carefully considered but respectfully traversed. Because, the applied prior art (Wilson and Xi), alone or in combination does render obvious limitation of all the rejected claims. Furthermore, contrary to the assertion in the Applicant’s argument, the cited reference does teach or suggest the claimed limitation "selecting a second beam of the plurality of first layer beams," as recited in independent claim 1”. For example, Wilson (e.g. Paras [0005], [0021], [0114], [0214] and Figs. 5, 18) teaches or suggests measuring a first parameter for each set of reference signals for selection of beams of plurality of the layer beams, wherein the measuring of the one or more parameters may be performed as part of a beam selection procedure, a beam refinement procedure, or any combinations. Further, Wilson (e.g. Fig. 2. Paras [0090]-[0091) teaches or suggests as part of a beam selection procedure, the first wireless device may receive and determine set of beams including first and second beams as illustrated, from which the first wireless device may select for performing a beam selection procedure based on the measurement for each set of reference signals. Hence, Wilson does teach the feature “selecting a first beam of the plurality of the first layer beams based at least in part on the measuring”). Furthermore, Wilson (e.g. Wilson, Figs. 5-6, 18, Paras [0216]-[0219]) teaches or suggests measures a second parameter for each beam of a plurality of second layer beams associated with the first beam based on selection of first beam and selecting a second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter, and, Wilson, Figs. 5-6, 18, Paras [0219]-[0220] teaches or suggests determining (selecting) second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter.  As such, Wilson  clearly teaches or suggests the feature "selecting a second beam of the plurality of first layer beams; measuring a second beam selection parameter for each beam of a plurality of second layer beams associated with the first beam based at least in part on selecting the first beam; and selecting a second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter" as recited in independent claim 1, and somehow similarly recited in other pending independent claims. Furthermore, Xi teaches or suggests, in the same technical field, determining a battery charge level of the first wireless device, wherein selecting the first beam of the plurality of the first layer beams, the second beam of the plurality of the first layer beams, or both is based at least in part on the battery charge level of the first wireless device (see for example, Xi, paras [0202], [0205]); determining a latency and link reliability condition for the communicating with the second wireless device, wherein selecting the first beam of the plurality of the first layer beams, the second beam of the plurality of the first layer beams, or both is based at least in part on determining the latency and link reliability condition for the communicating with the second wireless device (e.g. Xi, paras [0197]-[0198]); wherein the plurality of the first layer beams, the plurality of the second layer beams, or both comprise line-of-sight beams (e.g. Xi, paras [0193]), recited in claims 9-10, 17, 38. Hence, the applied prior art (Wilson and Xi) clearly meets all the limitations as recited in pending independent claim 1, and somehow similarly recited in other pending independent claims. Thus the rejection of pending independent claim 1 and other pending independent claims is proper. Accordingly, Wilson and Xi are adequate grounds for rejecting the pending claims under 35 U.S.C. 103. As such, the Examiner has fully considered the arguments and remarks made by the Applicants but maintains rejection of the pending claims under 35 U.S.C. 103 over Wilson and Xi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 15-16, 21-27, 30-31, 36-37, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0268053 to Wilson et al.  (“Wilson”) (The references in parentheses apply to the prior art document) 

RE claim 1, Wilson discloses method for wireless communications at a first wireless device (e.g. Wilson, Figs. 1-2, 5-8, 18), comprising: receiving, from a second wireless device, one or more signals on each beam of a plurality of first layer beams (e.g. Wilson, Fig. 5, Paras [0005], [0091], [0113]: receives, from a second wireless device, one or more reference signals transmitted on each beam of a plurality of downlink transmission beams); measuring, as part of a beam selection procedure for communicating with the second wireless device, a first beam selection parameter for the one or more signals, the first beam selection parameter measured for each beam of the plurality of first layer beams (e.g. Wilson, Paras [0005], [0021], [0114], [0214] and Figs. 5, 18: measures a first parameter for each set of reference signals for selection of beams of plurality of the layer beams, wherein the measuring of the one or more parameters may be performed as part of a beam selection procedure, a beam refinement procedure, or any combinations); selecting a first beam of the plurality of the first layer beams based at least in part on the measuring (e.g. Wilson, Fig. 2. Paras [0090]-[0091]: as part of a beam selection procedure, the first wireless device may receive and determine set of beams including first and second beams as illustrated, from which the first wireless device may select for performing a beam selection procedure based on the measurement for each set of reference signals); measuring a second beam selection parameter for each beam of a plurality of second layer beams associated with the first beam based at least in part on selecting the first beam (e.g. Wilson, Figs. 5-6, 18, Paras [0216]-[0219]: measures a second parameter for each beam of a plurality of second layer beams associated with the first beam based on selection of first beam); and selecting a second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter (e.g. Wilson, Figs. 5-6, 18, Paras [0219]-[0220]: determines (selects) second beam of the plurality of first layer beams based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter).  
The subject matter of claim 1 differ from Wilson, in that Wilson does not recite word-for-word or refer to some of the claimed languages, such as  “first layer beams”, “second layer beams”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Wilson’s disclosure of first transmission beams (e.g. Fig. 2) which may represent examples of a plurality of first layer beams from which the first wireless device may select for beam selection procedure; and a second set of transmission beams (e.g. Figs. 5-6, 14, 16) which may represent examples of a plurality of second layer beams associated with the first beam from which the first wireless device may make a second beam selection, as taught (e.g. Figs. 2, 5-6, 18, Paras [0005], [0090]-[0091], [0113], [0216]-[0220]) of Wilson, can be construed as “first layer beams” and “second layer beams”. Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Wilson’s teachings to achieve predictable results for performing beam selection procedure and make refined beam selections based in part on measurement of selection parameters (e.g. Wilson, Figs. 5-6, 18, Paras [0219]-[0220]). It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

RE claim 2, Wilson discloses the method of claim 1, wherein selecting the second beam of the plurality of first layer beams comprises selecting the second beam of the plurality of the first layer beams based at least in part on a comparison of a plurality of measurements of the second beam selection parameter for respective beams of the plurality of second layer beams associated with the first beam to a first measurement of the first beam selection parameter for the first beam of the plurality of the first layer beams (e.g. Wilson, Figs. 18, Paras [0029], [0108], [0148], [0220]: based at least in part on a comparison of a plurality of measurements of the second beam selection parameter).  

RE claim 3, Wilson discloses the method of claim 2, wherein the selecting the second beam of the plurality of the first layer beams is based at least in part on the plurality of measurements of the second beam selection parameter for each beam of the plurality of second layer beams being less than the first measurement of the first beam selection parameter for the first beam (e.g. Wilson, Figs. 18, Paras [0029], [0108], [0148], [0220]: based at least in part on a comparison of a plurality of measurements of the second beam selection parameter. For example, the measurement being below a predefined and/or configured threshold).  

RE claim 4, Wilson discloses the method of the method of claim 1, wherein selecting the second beam of the plurality of first layer beams comprises selecting the second beam of the plurality of the first layer beams from a range of beam identifiers selected for the beam selection procedure (e.g. Wilson, Figs. 5-6, 15-18, Paras [0005], [0018], [0042], [0064]: selected from a range of configuration identifiers selected for the beam selection procedure), the selecting of the second beam based at least in part on the second beam pointing in a different direction than the first beam (e.g. Wilson, Figs. 5-6, 15-18 Paras [0063], [0067], [0099]: based at least in part on pointing in a different direction than the first beam).

RE claim 5, Wilson discloses the method of claim 1, further comprising adjusting the first beam of the plurality of the first layer beams by applying an arbitrary signal to add noise to signals received via the first beam based at least in part on measuring the first beam selection parameter and measuring the second beam selection parameter, wherein the second beam of the plurality of the first layer beams is selected based at least in part on adjusting the first beam (e.g. Wilson, Paras [0087], [0091], [0100]-[0101]: updates (i.e. adjusts) and selects beams based at least in part on adjusting the first beam determined, for example, to have highest signal strength, highest signal-to-noise ratio, or acceptable signal quality).  

RE claim 6, Wilson discloses the method of claim 5, wherein the adjusting of the first beam of the plurality of the first layer beams comprises a change of a beam pattern for the first beam (e.g. Wilson, Paras [0063], [0099]-[0100], [0111]: comprises a change of a beam pattern for the first beam).  

RE claim 15, Wilson discloses the method of claim 1, further comprising determining the plurality of the first layer beams for performing the beam selection procedure, wherein the measuring the first beam selection parameter is based at least in part on determining the plurality of the first layer beams for performing the beam selection procedure (e.g. Wilson, Paras [0005], [0021], [0114], [0214] and Figs. 5, 18: measuring first parameter for each set of reference signals for selection of beams of plurality of the layer beams, wherein the measuring of the one or more parameters may be performed as part of a beam selection procedure, a beam refinement procedure, or any combinations; and (e.g. Wilson, Fig. 2. Paras [0090]-[0091]: as part of a beam selection procedure, the first wireless device may receive and determine set of beams including first and second beams from which the first wireless device may select for performing a beam selection procedure based on the measurement for each set of reference signals).  

RE claim 16, Wilson discloses the method of claim 1, wherein the plurality of the first layer beams comprises a plurality of layer one beams, and the plurality of the second layer beams comprises a plurality of layer two beams corresponding to a layer one beam of the plurality of layer one beams (e.g. Wilson, Figs. 5-6, 18, Paras [0005], [0091], [0113] and [0216]-[0219]).  

RE claim 21, Wilson discloses the method of claim 1, wherein the first beam selection parameter, the second beam selection parameter, or both comprise a received signal power measurement (e.g. Wilson, Paras [0091], [0141]). 

RE claim 22, the invention relates to an apparatus for wireless communications at a first wireless device (e.g. Wilson, Figs. 1-2, 8-10, 18), comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 1. Therefore, the same analyses/rejection that applied to claim 1 can be applied to claim 22.

RE claim 23, the invention relates to an apparatus for wireless communications at a first wireless device (e.g. Wilson, Figs. 1-2, 8-10, 18), comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 2. Therefore, the same analyses/rejection that applied to claim 2 can be applied to claim 23.

RE claim 24, the invention relates to the apparatus for wireless communications (e.g. Wilson, Figs. 1-2, 8-10, 18) according to claim 23, comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 3. Therefore, the same analyses/rejection that applied to claim 3 can be applied to claim 24.

RE claim 25, the invention relates to the apparatus for wireless communications (e.g. Wilson, Figs. 1-2, 8-10, 18) according to claim 22, comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 4. Therefore, the same analyses/rejection that applied to claim 4 can be applied to claim 25.

RE claim 26, the invention relates to the apparatus for wireless communications (e.g. Wilson, Figs. 1-2, 8-10, 18) according to claim 22, comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 5. Therefore, the same analyses/rejection that applied to claim 5 can be applied to claim 26.

RE claim 27, the invention relates to the apparatus for wireless communications (e.g. Wilson, Figs. 1-2, 8-10, 18) according to claim 22, comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 6. Therefore, the same analyses/rejection that applied to claim 6 can be applied to claim 27.

RE claim 36, the invention relates to the apparatus for wireless communications (e.g. Wilson, Figs. 1-2, 8-10, 18) according to claim 22, comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 15. Therefore, the same analyses/rejection that applied to claim 15 can be applied to claim 36.

RE claim 37, the invention relates to the apparatus for wireless communications (e.g. Wilson, Figs. 1-2, 8-10, 18) according to claim 22, comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 16. Therefore, the same analyses/rejection that applied to claim 16 can be applied to claim 37.

RE claim 42, the invention relates to the apparatus for wireless communications (e.g. Wilson, Figs. 1-2, 8-10, 18) according to claim 22, comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 21. Therefore, the same analyses/rejection that applied to claim 21 can be applied to claim 42.

RE claim 43, the invention relates to an apparatus for wireless communications at a first wireless device (e.g. Wilson, Figs. 1-2, 8-10, 18,), comprising: means for (e.g. Paras [0008], [0029], [0034]) performing the same technical feature of the invention as set forth in claim 1. Therefore, the same analyses/rejection that applied to claim 1 can be applied to claim 43.

Claims 9-10, 17, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of US20200288479 to Xi et al. (“Xi”) (The references in parentheses apply to the prior art document)

RE claim 9, Wilson discloses the method of claim 1, as set forth above with the claims rejection. 
The subject matter of claim 9 differ from Wilson, in that Wilson does not does not discloses the limitation: determining a battery charge level of the first wireless device, wherein selecting the first beam of the plurality of the first layer beams, the second beam of the plurality of the first layer beams, or both is based at least in part on the battery charge level of the first wireless device, as recited. However, Xi teaches or suggests, in the same technical field, determining a battery charge level of the first wireless device, wherein selecting the first beam of the plurality of the first layer beams, the second beam of the plurality of the first layer beams, or both is based at least in part on the battery charge level of the first wireless device (e.g. Xi, paras [0202], [0205]).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the explicit recitation of said claim limitation in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim limitation by Xi’s teachings to achieve predictable results for performing beam selection procedure and make refined beam selections based in part on beam selection parameters, such as battery charge level of the User Equipment  (e.g. Xi, Paras [0202], [0205]). It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 9.

RE claim 10, Wilson discloses the method of claim 1, as set forth above with the claims rejection. 
The subject matter of claim 10 differ from Wilson, in that Wilson does not does not discloses the limitation: determining a latency and link reliability condition for the communicating with the second wireless device, wherein selecting the first beam of the plurality of the first layer beams, the second beam of the plurality of the first layer beams, or both is based at least in part on determining the latency and link reliability condition for the communicating with the second wireless device, as recited. However, Xi teaches or suggests, in the same technical field, determining a latency and link reliability condition for the communicating with the second wireless device, wherein selecting the first beam of the plurality of the first layer beams, the second beam of the plurality of the first layer beams, or both is based at least in part on determining the latency and link reliability condition for the communicating with the second wireless device (e.g. Xi, paras [0197]-[0198]).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the explicit recitation of said claim limitation in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim limitation by Xi’s teachings to achieve predictable results for performing beam selection procedure and make refined beam selections based in part on beam selection parameters, such as battery charge level of the User Equipment  (e.g. Xi, Paras [0197]-[0198]). It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 10.

RE claim 17, Wilson discloses the method of claim 1, as set forth above with the claims rejection. 
The subject matter of claim 17 differ from Wilson, in that Wilson does not does not discloses the limitation: wherein the plurality of the first layer beams, the plurality of the second layer beams, or both comprise line-of-sight beams, as recited. However, Xi teaches or suggests, in the same technical field, wherein the plurality of the first layer beams, the plurality of the second layer beams, or both comprise line-of-sight beams (e.g. Xi, paras [0193]). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the explicit recitation of said claim limitation in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim limitation by Xi’s teachings to achieve predictable results for performing beam selection procedure, thereby direct and not reflect off additional beams (e.g. Xi, Paras [0193]). It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 17.

RE claim 38, the invention relates to the apparatus for wireless communications (e.g. Wilson, Figs. 1-2, 8-10, 18) according to claim 22, comprising: a processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); memory coupled with the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]); and instructions stored in the memory and executable by the processor (e.g. Wilson, Figs. 10, Paras [0007], [0033]) to cause the apparatus to perform the same technical feature of the invention as set forth in claim 17. Therefore, the same analyses/rejection that applied to claim 17 can be applied to claim 38.

   Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon objected claim 7 and rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon objected claim 11 and rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon objected claims 11-12 and a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon objected claim 18 and rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon objected claims 18-19 and rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is objected to as being dependent upon a rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is objected to as being dependent upon objected claim 28 and rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 is objected to as being dependent upon a rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 33 is objected to as being dependent upon objected claim 32 and rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 is objected to as being dependent upon objected claims 32-33 and a rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 is objected to as being dependent upon a rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 39 is objected to as being dependent upon a rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 is objected to as being dependent upon objected claim 39 and rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41 is objected to as being dependent upon objected claims 39-40 and rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632